Exhibit 10.2

 

Amendment to the QUALCOMM Incorporated

2006 and 2016 Long-Term Incentive Plans, as amended and restated

 

The QUALCOMM Incorporated 2006 Long-Term Incentive Plan, as amended ,through
November 30, 2014 (the “2006 LTIP”) and 2016 Long-Term Incentive Plan (the “2016
LTIP” and together with the “2006 LTIP,” the “LTIPs”), are hereby amended,
pursuant to the resolution adopted by the Board of Directors on December 20,
2017, as follows, effective as of such date:

 

1.              Section 2.1(e) of the 2006 LTIP and Section 2.1(f) of the 2016
LTIP is hereby amended to add to the end thereof the following:

 

In addition, a “Change in Control” shall  occur in the event that individuals
who, as of December 20, 2017, constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to December 20, 2017
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board (such Change in Control, a “Board Change in Control”).

 

2.              For purposes of all Award Agreements under the LTIPs for all
Awards granted to Participants who are participants in the Qualcomm Incorporated
Non-Executive Officer Change in Control Severance Plan, the definition of Good
Reason that shall apply following a Change in Control that occurs pursuant to
the last sentence of the definition of Change in Control, shall be the
definition of Good Reason in the Qualcomm Incorporated Non-Executive Officer
Change in Control Severance Plan; provided that if a subsequent Change in
Control occurs that is not a Board Change in Control, then the definition of
Good Reason in the applicable Award Agreement shall apply following such
subsequent Change in Control.

 

3.              Capitalized terms used but not defined herein shall have the
meaning set forth in each of the applicable LTIPs.

 

IN WITNESS WHEREOF, this Amendment is executed as of the 20th day of December,
2017.

 

QUALCOMM INCORPORATED

 

--------------------------------------------------------------------------------